DETAILED ACTION
Claim 30 is withdrawn from consideration.  A complete action on the merits of pending claims 16-29 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/21.
Claim Interpretation
Many of the claims in the instant application contain the terms “optionally” or “preferably”.  Per MPEP 2143.03 this language does not further limit the claim; thus, citations from the prior art are not necessary for the rejection.  
Additionally, Claim 21 begins with “without” making the entire claim a negative limitation, so the references only need not have the elements.
Allowable Subject Matter
Claims 20 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination does not teach the limitations of claim 20 in conjunction with proceeding claims.  To, Yoon, and Ratnakar do not teach an anesthetic needle that extends out of a closed biopsy cup through a passage.  Then, the passage through which the needle extends closes so that suction can commence.  To does teach where the channels can be used for drug delivery but lacks the structures and capabilities claimed in claim 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 16-19, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over To US 20100121153 in view of Yoon US 5922002.
Regarding claim 16, To teaches a flexible tube having a distal tube end, a proximal tube end (Fig. 13A tubular member 1302), and at least two lengthwise extending channels (Fig. 13A 1330 and 1332), an end effector comprising two opposite jaws (Fig. 4D 408 and 410) having opposite cutting edges (Fig. 4D 409 and 411), which end effector is provided at the distal tube end, an effector sleeve that surrounds the flexible tube at least at the distal tube end (Fig. 3D 316), and means for reciprocating the end effector axially in relation to the effector sleeve, or vice versa, to open and close the jaws (par. [0074]), wherein the end effector of the endosurgical device comprises a main tubular body having a first end connected to the distal tube end to provide fluid communication to the at least two lengthwise extending channels, and an opposite second end having the opposite jaws (Fig. 102 goes to the jaws and is coupled to the tube throughout), at least one of the jaws is arranged to diverge from a longitudinal axis of the end effector in a relaxed condition when the end effector is at least partly outside the effector sleeve (Fig. 4D), the exterior faces of the opposite jaws are electrically insulated (par. [0085]), and an electrical cord for providing current to the end effector extends inside one of the lengthwise extending channels (par. [0115]).
To does not explicitly teach the end effector and the jaws are arranged so that the jaws are subjected to a compression force by the effector sleeve to keep the gap 
Yoon, in an analogous device, teaches where the sleeve and jaws are moved relative to one another to open and close the jaws (Figs. 11 and 12 and Abstract).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the actuation mechanism of To with the actuating sleeve of Yoon to put a compression force on the jaws.  The substitution would yield the predictable result of being able to open and close the jaws with sleeve reciprocation.  
Regarding claim 17, To teaches wherein both of the opposite jaws are arranged to diverge from the longitudinal axis of the end effector in the relaxed condition when the end effector is at least partly outside the effector sleeve (Fig. 4D.
Regarding claim 18, To teaches wherein the tube has at least a first lengthwise extending channel for an effector wire for controlling the end effector when said end effector moves in and out of the effector sleeve (par. [0128] guidewire inserted into the channel), optionally the effector wire is the electrical cord for applying current to the end effector, alternatively the tube has a separate second lengthwise extending channel for accommodating the electrical cord.
Regarding claim 19, To teaches wherein the tube has a third lengthwise extending channel for transferring a tissue specimen out of the closed biopsy cup by flushing with a fluid (Fig. 13A 1326), preferably by flushing with a liquid.
Regarding claim 21, To teaches wherein the opposite jaws has a wall without an opening for exposing a needle or a nozzle for application of a local anesthetic at a 
Regarding claim 22, To teaches wherein the end effector has a flat nose (par. [0076]).
Regarding claim 23, To teaches wherein the end effector has a tapered nose (Fig. 4C).
Regarding claim 24, To teaches wherein the third lengthwise extending channel is in fluid communication with one of the other lengthwise extending channels via the biopsy cup defined by the closed opposite jaws, which other lengthwise extending channel is configured to be connected to a source of flushing fluid, and which third lengthwise extending channel is configured to allow a tissue specimen accommodated inside the biopsy cup to be flushed out of the endosurgical device by the flushing fluid arriving to the biopsy cup from the other lengthwise extending channel (par. [0107]), preferably the other lengthwise extending channel is the second lengthwise extending channel.
Regarding claim 26, To teaches wherein the third lengthwise extending channel for flushing the tissue specimen out of the closed biopsy cup is in fluid communication with the second lengthwise extending channel, which has no electrical cord, preferably 
Regarding claim 27, To teaches wherein a jaw of the end effector is obtained from at least one conductive pipe piece having a closed second end by cutting the at least one pipe piece lengthwise and forcibly deflecting the jaw away from the central axis of the pipe piece, preferably the opposite jaws may be deflected from the cut pipe piece to constitute a spring member having a hinge member end integral with the respective cut pipe piece and an opposite free cup end.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  It appears the end product is the same of having a center space between two jaws.
Regarding claim 28, To teaches wherein an exterior diameter of the tube is less than or equal to 2 mm (par. [0023] the tube itself can be less than 1.5mm thus the channels inside are less than 2mm), and/or the flushing pressure through the closed biopsy cup is at least 5 bar, optionally at least 10 bar, optionally at least 20 bar.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over To and Yoon as applied to claim 16 above, and further in view of Ratnakar US 20070055172.
Regarding claim 29, To does not explicitly teach wherein the end effector is connected end-to-end to a reinforcing member surrounding the flexible tube.

It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify To and Yoon to have a reinforcing member surrounding the tube and coupled to the end of the end effector as in Ratnakar.  Using an outer tube or member to cover and complete a junction is a known technique in the art.  A person of ordinary skill in that would recognize this as a way to couple an end effector to a tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/R.T.C./Examiner, Art Unit 3794